

114 S615 RS: Iran Nuclear Agreement Review Act of 2015
U.S. Senate
2015-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 54114th CONGRESS1st SessionS. 615IN THE SENATE OF THE UNITED STATESFebruary 27, 2015Mr. Corker (for himself, Mr. Menendez, Mr. Graham, Mr. Kaine, Mr. McCain, Mr. Donnelly, Mr. Rubio, Ms. Heitkamp, Ms. Ayotte, Mr. Nelson, Mr. Risch, Mr. King, Mr. Paul, Ms. Collins, Mr. Bennet, Mr. Rounds, Mr. Blumenthal, Mr. Alexander, Ms. Murkowski, Mr. Heller, Mr. Schumer, Mr. Sasse, Mr. Flake, Mr. Cardin, Mrs. Capito, Mr. Coons, Mr. Portman, Mr. Casey, Mr. Roberts, Mr. Booker, Mr. Wicker, Mr. Warner, Mr. Boozman, Mr. Cruz, Mr. Cornyn, Mr. Gardner, Mr. Lee, Mrs. Ernst, Mr. Crapo, Mr. Blunt, Mr. Sessions, Mr. Toomey, Mr. Grassley, Mr. Thune, Mr. Lankford, Mr. Sullivan, Mr. Perdue, Mrs. Fischer, Mr. Daines, Mr. Inhofe, and Mr. Isakson) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsApril 14, 2015Reported by Mr. Corker, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo provide for congressional review and oversight of agreements relating to Iran's nuclear program,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Iran Nuclear Agreement Review Act of 2015.
 2.Congressional review and oversight of agreements with Iran relating to the nuclear program of IranThe Atomic Energy Act of 1954 (42 U.S.C. 2011 et seq.) is amended by inserting after section 134 the following new section:
			
				135.Congressional review and oversight of agreements with Iran
					(a)Transmission to Congress of nuclear agreements with Iran and verification assessment with respect
			 to such agreements
 (1)Transmission of agreementsNot later than 5 calendar days after reaching an agreement with Iran relating to the nuclear program of Iran, the President shall transmit to the appropriate congressional committees—
 (A)the text of the agreement and all related materials and annexes; (B)a verification assessment report of the Secretary of State prepared under paragraph (2) with respect to the agreement; and
 (C)a certification that— (i)the agreement includes the appropriate terms, conditions, and duration of the agreement's requirements with respect to Iran’s nuclear activities and provisions describing any sanctions to be waived, suspended, or otherwise reduced by the United States, and any other nation or entity, including the United Nations; and
 (ii)the President determines the agreement meets United States non-proliferation objectives, does not jeopardize the common defense and security, provides an adequate framework to ensure that Iran’s nuclear activities permitted thereunder will not be inimical to or constitute an unreasonable risk to the common defense and security, and ensures that Iran’s nuclear activities permitted thereunder will not be used to further any nuclear-related military or nuclear explosive purpose, including for any research on or development of any nuclear explosive device or any other nuclear-related military purpose.
								(2)Verification assessment report
 (A)In generalThe Secretary of State shall prepare, with respect to an agreement described in paragraph (1), a report assessing—
 (i)the extent to which the Secretary will be able to verify that Iran is complying with its obligations under the agreement;
 (ii)the adequacy of the safeguards and other control mechanisms and other assurances contained in the agreement with respect to Iran’s nuclear program to ensure Iran’s activities permitted thereunder will not be used to further any nuclear-related military or nuclear explosive purpose, including for any research on or development of any nuclear explosive device or any other nuclear-related military purpose; and
 (iii)the capacity and capability of the International Atomic Energy Agency to effectively implement the verification regime required by the agreement, including whether the International Atomic Energy Agency has the required funding, manpower, and authority to do so.
 (B)AssumptionsIn preparing a report under subparagraph (A) with respect to an agreement described in paragraph (1), the Secretary shall assume that Iran could—
 (i)use all measures not expressly prohibited by the agreement to conceal activities that violate its obligations under the agreement; and
 (ii)alter or deviate from standard practices in order to impede efforts to verify that Iran is complying with those obligations.
 (C)Classified annexA report under subparagraph (A) shall be transmitted in unclassified form, but shall include a classified annex prepared in consultation with the Director of National Intelligence, summarizing relevant classified information.
 (3)ExceptionThe requirements of subparagraphs (B) and (C) of paragraph (1) shall not apply to an agreement defined in subsection (i)(4).
						(b)Period for review by Congress of nuclear agreements with Iran
 (1)In generalDuring the 60-day period following transmittal by the President of an agreement pursuant to subsection (a), the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives shall, as appropriate, hold hearings and briefings and otherwise obtain information in order to fully review such agreement.
 (2)Limitation on actions during period of reviewNotwithstanding any other provision of law, except as provided in paragraph (3), during the period for review provided in paragraph (1), the President may not waive, suspend, reduce, provide relief from, or otherwise limit the application of statutory sanctions with respect to Iran under any provision of law or refrain from applying any such sanctions pursuant to an agreement described in subsection (a).
 (3)ExceptionThe prohibition under paragraph (2) does not apply to any deferral, waiver, or other suspension of statutory sanctions pursuant to the Joint Plan of Action if that deferral, waiver, or other suspension is made—
 (A)consistent with the law in effect on the date of the enactment of the Iran Nuclear Agreement Review Act of 2015; and
 (B)not later than 45 days before the transmission by the President of an agreement, assessment report, and certification under subsection (a).
							(c)Effect of congressional action with respect to nuclear agreements with Iran
 (1)In generalNotwithstanding any other provision of law, action involving any measure of statutory sanctions relief by the United States pursuant to an agreement subject to subsection (a) or the Joint Plan of Action—
 (A)may be taken, consistent with existing statutory requirements for such action, if, during the period for review provided in subsection (b)(1), the Congress adopts, and there is enacted, a joint resolution stating in substance that the Congress does favor the agreement;
 (B)may not be taken if, during the period for review provided in subsection (b)(1), the Congress adopts, and there is enacted, a joint resolution stating in substance that the Congress does not favor the agreement; or
 (C)may be taken, consistent with existing statutory requirements for such action, if, following the period for review provided in subsection (b)(1), there is not enacted any such joint resolution.
 (2)DefinitionFor the purposes of this subsection, the phrase action involving any measure of statutory sanctions relief by the United States shall include waiver, suspension, reduction, or other effort to provide relief from, or otherwise limit the application of statutory sanctions with respect to, Iran under any provision of law or any other effort to refrain from applying any such sanctions.
						(d)Congressional oversight of Iranian compliance with nuclear agreements
 (1)In generalThe President shall, within 10 days of receiving credible and accurate information relating to a potentially significant breach or compliance incident by Iran with respect to an agreement subject to subsection (a), submit such information to the appropriate congressional committees.
 (2)Material breach reportNot later than 10 days after submitting information about a potentially significant breach or compliance incident pursuant to paragraph (1), the President shall make a determination whether such potentially significant breach or compliance issue constitutes a material breach and shall submit to the appropriate congressional committees such determination, accompanied by, as appropriate, a report on the action or failure to act by Iran that led to the material breach, actions necessary for Iran to cure the breach, and the status of Iran’s efforts to cure the breach.
 (3)Semi-annual reportNot later than 180 days after entering into an agreement described in subsection (a), and not less frequently than once every 180 days thereafter, the President shall submit to the appropriate congressional committees a report on Iran’s nuclear program and the compliance of Iran with the agreement during the period covered by the report, including the following elements:
 (A)Any action or failure to act by Iran that breached the agreement or is in noncompliance with the terms of the agreement.
 (B)Any delay by Iran of more than one week in providing inspectors access to facilities, people, and documents in Iran as required by the agreement.
 (C)Any progress made by Iran to resolve concerns by the International Atomic Energy Agency about possible military dimensions of Iran’s nuclear program.
 (D)Any procurement by Iran of materials in violation of the agreement. (E)Any centrifuge research and development conducted by Iran that—
 (i)is not in compliance with the agreement; or (ii)may substantially enhance the enrichment capacity of Iran if deployed.
 (F)Any diversion by Iran of uranium, carbon-fiber, or other materials for use in Iran’s nuclear program in violation of the agreement.
 (G)Any covert nuclear activities undertaken by Iran. (H)An assessment of whether any Iranian financial institutions are engaged in money laundering or terrorist finance activities, including names of specific financial institutions if applicable.
 (I)An assessment of— (i)whether, and the extent to which, Iran supported acts of terrorism; and
 (ii)whether Iran directly supported, financed, planned, or carried out an act of terrorism against the United States or a United States person anywhere in the world.
								(4)Additional reports and information
 (A)Agency reportsFollowing submission of an agreement pursuant to subsection (a) to the appropriate congressional committees, the Department of State, the Department of Energy, and the Department of Defense shall, upon the request of either of those committees, promptly furnish to those committees their views as to whether the safeguards and other controls contained in the agreement with respect to Iran’s nuclear program provide an adequate framework to ensure that Iran’s activities permitted thereunder will not be inimical to or constitute an unreasonable risk to the common defense and security.
 (B)Provision of information on nuclear initiatives with iranThe President shall keep the appropriate congressional committees fully and currently informed of any initiative or negotiations with Iran relating Iran’s nuclear program, including any new or amended agreement.
 (5)CertificationAfter the review period provided in subsection (b)(1), the President shall, not less than every 90 days—
 (A)determine whether the President is able to certify that— (i)Iran is transparently, verifiably, and fully implementing the agreement, including all related technical or additional agreements;
 (ii)Iran has not committed a material breach with respect to the agreement or, if Iran has committed a material breach, Iran has cured the material breach;
 (iii)Iran has not taken any action, including covert action, that could significantly advance its nuclear weapons program;
 (iv)Iran has not directly supported or carried out an act of terrorism against the United States or a United States person anywhere in the world; and
 (v)suspension of sanctions related to Iran pursuant to the agreement is— (I)appropriate and proportionate to the specific and verifiable measures taken by Iran with respect to terminating its illicit nuclear program; and
 (II)vital to the national security interests of the United States; and (B)if the President determines he is able to make the certification described in subparagraph (A), make such certification to the appropriate congressional committees.
							(e)Expedited consideration of legislation
 (1)In generalIn the event the President does not submit a certification pursuant to subsection (d)(5) or has determined pursuant to subsection (d)(2) that Iran has materially breached an agreement subject to subsection (a), Congress may initiate within 60 days expedited consideration of qualifying legislation pursuant to this subsection.
 (2)Qualifying legislation definedFor purposes of this subsection, the term qualifying legislation means only a bill of either House of Congress— (A)the title of which is as follows: A bill reinstating statutory sanctions imposed with respect to Iran.; and
 (B)the matter after the enacting clause of which is: Any statutory sanctions imposed with respect to Iran pursuant to ______ that were waived, suspended, reduced, or otherwise relieved pursuant to an agreement submitted pursuant to section 135(a) of the Atomic Energy Act of 1954 are hereby reinstated and any action by the United States Government to facilitate the release of funds or assets to Iran pursuant to such agreement, or provide any further waiver, suspension, reduction, or other relief is hereby prohibited., with the blank space being filled in with the law or laws under which sanctions are to be reinstated.
 (3)IntroductionDuring the 60-day period provided for in paragraph (1), qualifying legislation may be introduced— (A)in the House of Representatives, by the Speaker (or the Speaker's designee) or the minority leader (or the minority leader's designee); and
 (B)in the Senate, by the majority leader (or the majority leader's designee) or the minority leader (or the minority leader's designee).
 (4)Committee referralQualifying legislation introduced in the Senate shall be referred to the Committee on Foreign Relations and in the House of Representatives to the Committee on Foreign Affairs.
 (5)DischargeIf the committee of either House to which qualifying legislation has been referred has not reported such qualifying legislation within 10 session days after the date of referral of such legislation, that committee shall be discharged from further consideration of such legislation and the qualifying legislation shall be placed on the appropriate calendar.
						(6)Floor consideration in House of Representatives
 (A)Proceeding to considerationAfter each committee authorized to consider qualifying legislation reports it to the House of Representatives or has been discharged from its consideration, it shall be in order to move to proceed to consider the qualifying legislation in the House. All points of order against the motion are waived. Such a motion shall not be in order after the House has disposed of a motion to proceed on the qualifying legislation. The previous question shall be considered as ordered on the motion to its adoption without intervening motion. The motion shall not be debatable. A motion to reconsider the vote by which the motion is disposed of shall not be in order.
 (B)ConsiderationThe qualifying legislation shall be considered as read. All points of order against the qualifying legislation and against its consideration are waived. The previous question shall be considered as ordered on the qualifying legislation to its passage without intervening motion except 2 hours of debate equally divided and controlled by the proponent and an opponent. A motion to reconsider the vote on passage of the qualifying legislation shall not be in order. No amendment to, or motion to recommit, qualifying legislation shall be in order.
 (C)AppealsAll appeals from the Chair relating to the application of the Rules of the House of Representatives to the procedure relating to the qualifying legislation shall be decided without debate.
							(7)Floor consideration in the Senate
 (A)In generalNotwithstanding Rule XXII of the Standing Rules of the Senate, it is in order at any time after the committee authorized to consider qualifying legislation reports it to the Senate or has been discharged from its consideration (even though a previous motion to the same effect has been disagreed to) to move to proceed to the consideration of qualifying legislation, and all points of order against qualifying legislation (and against consideration of the qualifying legislation) are waived. The motion to proceed is not debatable. The motion is not subject to a motion to postpone. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order. If a motion to proceed to the consideration of the qualifying legislation is agreed to, the qualifying legislation shall remain the unfinished business until disposed of.
 (B)DebateDebate on qualifying legislation, and on all debatable motions and appeals in connection therewith, shall be limited to not more than 10 hours, which shall be divided equally between the majority and minority leaders or their designees. A motion to further limit debate is in order and not debatable. An amendment to, or a motion to postpone, or a motion to proceed to the consideration of other business, or a motion to recommit the qualifying legislation is not in order.
 (C)Vote on passageThe vote on passage shall occur immediately following the conclusion of the debate on the qualifying legislation and a single quorum call at the conclusion of the debate, if requested in accordance with the rules of the Senate.
 (D)Rulings of the chair on procedureAppeals from the decisions of the Chair relating to the application of the rules of the Senate, as the case may be, to the procedure relating to qualifying legislation shall be decided without debate.
 (E)Consideration of veto messagesDebate in the Senate of any veto message with respect to qualifying legislation, including all debatable motions and appeals in connection with such qualifying legislation, shall be limited to 10 hours, to be equally divided between, and controlled by, the majority leader and the minority leader or their designees.
							(8)Rules relating to Senate and House of Representatives
 (A)Coordination with action by other HouseIf, before the passage by one House of qualifying legislation of that House, that House receives qualifying legislation from the other House, then the following procedures shall apply:
 (i)The qualifying legislation of the other House shall not be referred to a committee. (ii)With respect to qualifying legislation of the House receiving the legislation—
 (I)the procedure in that House shall be the same as if no qualifying legislation had been received from the other House; but
 (II)the vote on passage shall be on the qualifying legislation of the other House. (B)Treatment of joint resolution of other HouseIf one House fails to introduce or consider qualifying legislation under this section, the qualifying legislation of the other House shall be entitled to expedited floor procedures under this section.
 (C)Treatment of companion measuresIf, following passage of the qualifying legislation in the Senate, the Senate then receives a companion measure from the House of Representatives, the companion measure shall not be debatable.
 (f)Rules of House of Representatives and SenateSubsection (e) is enacted by Congress— (1)as an exercise of the rulemaking power of the Senate and the House of Representatives, respectively, and as such are deemed a part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House in the case of legislation described in those sections, and supersede other rules only to the extent that they are inconsistent with such rules; and
 (2)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House.
 (g)Rules of constructionNothing in the section shall be construed as— (1)modifying, or having any other impact on, the President’s authority to negotiate, enter into, or implement appropriate executive agreements, other than the restrictions on implementation of the agreements specifically covered by this Act;
 (2)allowing any new waiver, suspension, reduction, or other relief from statutory sanctions with respect to Iran under any provision of law, or allowing the President to refrain from applying any such sanctions pursuant to an agreement described in subsection (a) during the period for review provided in subsection (b)(1);
 (3)revoking or terminating any statutory sanctions imposed on Iran; or (4)authorizing the use of military force against Iran.
 (h)Sense of CongressIt is the sense of Congress that— (1)the sanctions regime imposed on Iran by Congress is primarily responsible for bringing Iran to the table to negotiate on its nuclear program;
 (2)these negotiations are a critically important matter of national security and foreign policy for the United States and its closest allies; and
 (3)it is critically important that Congress have the opportunity to consider and, as appropriate, take action on any agreement affecting the statutory sanctions regime imposed by Congress.
 (i)DefinitionsIn this section: (1)Agreement and all related materials and annexesThe term agreement and all related materials and annexes means the agreement itself and any additional materials related thereto, including annexes, appendices, codicils, side agreements, implementing materials, documents, and guidance, technical or other understandings, and any related agreements, whether entered into or implemented prior to the agreement or to be entered into or implemented in the future.
 (2)Appropriate congressional committeesThe term appropriate congressional committees has the meaning given that term in section 14 of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note).
 (3)Iranian financial institutionThe term Iranian financial institution has the meaning given the term in section 104A(d) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8513b(d)).
 (4)Joint plan of actionThe term Joint Plan of Action means the Joint Plan of Action, signed at Geneva November 24, 2013, by Iran and by France, Germany, the Russian Federation, the People’s Republic of China, the United Kingdom, and the United States, and all implementing materials and agreements related to the Joint Plan of Action, including the technical understandings reached on January 12, 2014, the extension thereto agreed to on July 18, 2014, the extension agreed to on November 24, 2014, and any extension that is agreed to on or after the date of the enactment of the Iran Nuclear Agreement Review Act of 2015.
 (5)Material breachThe term material breach means, with respect to an agreement described in subsection (a), any breach of the agreement that substantially—
 (A)benefits Iran’s nuclear program; (B)decreases the amount of time required by Iran to achieve a nuclear weapon; or
 (C)deviates from or undermines the purposes of such agreement. (6)Noncompliance definedThe term noncompliance means any departure from the terms of an agreement described in subsection (a) that is not a material breach.
 (7)P5+1 countriesThe term P5+1 countries means the United States, France, the Russian Federation, the People’s Republic of China, the United Kingdom, and Germany.
 (8)United States personThe term United States person has the meaning given that term in section 101 of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8511)..
	
 1.Short titleThis Act may be cited as the Iran Nuclear Agreement Review Act of 2015.
 2.Congressional review and oversight of agreements with Iran relating to the nuclear program of IranThe Atomic Energy Act of 1954 (42 U.S.C. 2011 et seq.) is amended by inserting after section 134 the following new section:
			
				135.Congressional review and oversight of agreements with Iran
					(a)Transmission to Congress of nuclear agreements with Iran and verification assessment with respect
			 to such agreements
 (1)Transmission of agreementsNot later than 5 calendar days after reaching an agreement with Iran relating to the nuclear program of Iran, the President shall transmit to the appropriate congressional committees and leadership—
 (A)the agreement, as defined in subsection (h)(1), including all related materials and annexes; (B)a verification assessment report of the Secretary of State prepared under paragraph (2) with respect to the agreement; and
 (C)a certification that— (i)the agreement includes the appropriate terms, conditions, and duration of the agreement's requirements with respect to Iran’s nuclear activities and provisions describing any sanctions to be waived, suspended, or otherwise reduced by the United States, and any other nation or entity, including the United Nations; and
 (ii)the President determines the agreement meets United States non-proliferation objectives, does not jeopardize the common defense and security, provides an adequate framework to ensure that Iran’s nuclear activities permitted thereunder will not be inimical to or constitute an unreasonable risk to the common defense and security, and ensures that Iran’s nuclear activities permitted thereunder will not be used to further any nuclear-related military or nuclear explosive purpose, including for any research on or development of any nuclear explosive device or any other nuclear-related military purpose.
								(2)Verification assessment report
 (A)In generalThe Secretary of State shall prepare, with respect to an agreement described in paragraph (1), a report assessing—
 (i)the extent to which the Secretary will be able to verify that Iran is complying with its obligations and commitments under the agreement;
 (ii)the adequacy of the safeguards and other control mechanisms and other assurances contained in the agreement with respect to Iran’s nuclear program to ensure Iran’s activities permitted thereunder will not be used to further any nuclear-related military or nuclear explosive purpose, including for any research on or development of any nuclear explosive device or any other nuclear-related military purpose; and
 (iii)the capacity and capability of the International Atomic Energy Agency to effectively implement the verification regime required by or related to the agreement, including whether the International Atomic Energy Agency will have sufficient access to investigate suspicious sites or allegations of covert nuclear-related activities and whether it has the required funding, manpower, and authority to undertake the verification regime required by or related to the agreement.
 (B)AssumptionsIn preparing a report under subparagraph (A) with respect to an agreement described in paragraph (1), the Secretary shall assume that Iran could—
 (i)use all measures not expressly prohibited by the agreement to conceal activities that violate its obligations and commitments under the agreement; and
 (ii)alter or deviate from standard practices in order to impede efforts to verify that Iran is complying with those obligations and commitments.
 (C)Classified annexA report under subparagraph (A) shall be transmitted in unclassified form, but shall include a classified annex prepared in consultation with the Director of National Intelligence, summarizing relevant classified information.
							(3)Exception
 (A)In generalNeither the requirements of subparagraphs (B) and (C) of paragraph (1), nor subsections (b) through (g) of this section, shall apply to an agreement described in subsection (h)(5) or to the EU–Iran Joint Statement made on April 2, 2015.
 (B)Additional requirementNotwithstanding subparagraph (A), any agreement as defined in subsection (h)(1) and any related materials, whether concluded before or after the date of the enactment of this section, shall not be subject to the exception in subparagraph (A).
							(b)Period for review by Congress of nuclear agreements with Iran
 (1)In generalDuring the 30-calendar day period following transmittal by the President of an agreement pursuant to subsection (a), the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives shall, as appropriate, hold hearings and briefings and otherwise obtain information in order to fully review such agreement.
 (2)ExceptionThe period for congressional review under paragraph (1) shall be 60 calendar days if an agreement, including all materials required to be transmitted to Congress pursuant to subsection (a)(1), is transmitted pursuant to subsection (a) between July 10, 2015, and September 7, 2015.
 (3)Limitation on actions during initial congressional review periodNotwithstanding any other provision of law, except as provided in paragraph (6), prior to and during the period for transmission of an agreement in subsection (a)(1) and during the period for congressional review provided in paragraph (1), including any additional period as applicable under the exception provided in paragraph (2), the President may not waive, suspend, reduce, provide relief from, or otherwise limit the application of statutory sanctions with respect to Iran under any provision of law or refrain from applying any such sanctions pursuant to an agreement described in subsection (a).
 (4)Limitation on actions during presidential consideration of a joint resolution of disapprovalNotwithstanding any other provision of law, except as provided in paragraph (6), if a joint resolution of disapproval described in subsection (c)(2)(B) passes the Congress, the President may not waive, suspend, reduce, provide relief from, or otherwise limit the application of statutory sanctions with respect to Iran under any provision of law or refrain from applying any such sanctions pursuant to an agreement described in subsection (a) for a period of 12 calendar days following the date of passage of the joint resolution of disapproval.
 (5)Limitation on actions during congressional reconsideration of a joint resolution of disapprovalNotwithstanding any other provision of law, except as provided in paragraph (6), if a joint resolution of disapproval described in subsection (c)(2)(B) passes the Congress, and the President vetoes such joint resolution, the President may not waive, suspend, reduce, provide relief from, or otherwise limit the application of statutory sanctions with respect to Iran under any provision of law or refrain from applying any such sanctions pursuant to an agreement described in subsection (a) for a period of 10 calendar days following the date of the President’s veto.
 (6)ExceptionThe prohibitions under paragraphs (3) through (5) do not apply to any new deferral, waiver, or other suspension of statutory sanctions pursuant to the Joint Plan of Action if that deferral, waiver, or other suspension is made—
 (A)consistent with the law in effect on the date of the enactment of the Iran Nuclear Agreement Review Act of 2015; and
 (B)not later than 45 calendar days before the transmission by the President of an agreement, assessment report, and certification under subsection (a).
							(c)Effect of congressional action with respect to nuclear agreements with Iran
 (1)Sense of congressIt is the sense of Congress that— (A)the sanctions regime imposed on Iran by Congress is primarily responsible for bringing Iran to the table to negotiate on its nuclear program;
 (B)these negotiations are a critically important matter of national security and foreign policy for the United States and its closest allies;
 (C)this section does not require a vote by Congress for the agreement to commence; (D)this section provides for congressional review, including, as appropriate, for approval, disapproval, or no action on statutory sanctions relief under an agreement; and
 (E)even though the agreement may commence, because the sanctions regime was imposed by Congress and only Congress can permanently modify or eliminate that regime, it is critically important that Congress have the opportunity, in an orderly and deliberative manner, to consider and, as appropriate, take action affecting the statutory sanctions regime imposed by Congress.
 (2)In generalNotwithstanding any other provision of law, action involving any measure of statutory sanctions relief by the United States pursuant to an agreement subject to subsection (a) or the Joint Plan of Action—
 (A)may be taken, consistent with existing statutory requirements for such action, if, during the period for review provided in subsection (b), the Congress adopts, and there is enacted, a joint resolution stating in substance that the Congress does favor the agreement;
 (B)may not be taken if, during the period for review provided in subsection (b), the Congress adopts, and there is enacted, a joint resolution stating in substance that the Congress does not favor the agreement; or
 (C)may be taken, consistent with existing statutory requirements for such action, if, following the period for review provided in subsection (b), there is not enacted any such joint resolution.
 (3)DefinitionFor the purposes of this subsection, the phrase action involving any measure of statutory sanctions relief by the United States shall include waiver, suspension, reduction, or other effort to provide relief from, or otherwise limit the application of statutory sanctions with respect to, Iran under any provision of law or any other effort to refrain from applying any such sanctions.
						(d)Congressional oversight of Iranian compliance with nuclear agreements
 (1)In generalThe President shall keep the appropriate congressional committees and leadership fully and currently informed of all aspects of Iranian compliance with respect to an agreement subject to subsection (a).
 (2)Potentially significant breaches and compliance incidentsThe President shall, within 10 calendar days of receiving credible and accurate information relating to a potentially significant breach or compliance incident by Iran with respect to an agreement subject to subsection (a), submit such information to the appropriate congressional committees and leadership.
 (3)Material breach reportNot later than 30 calendar days after submitting information about a potentially significant breach or compliance incident pursuant to paragraph (2), the President shall make a determination whether such potentially significant breach or compliance issue constitutes a material breach and, if there is such a material breach, whether Iran has cured such material breach, and shall submit to the appropriate congressional committees and leadership such determination, accompanied by, as appropriate, a report on the action or failure to act by Iran that led to the material breach, actions necessary for Iran to cure the breach, and the status of Iran’s efforts to cure the breach.
 (4)Semi-annual reportNot later than 180 calendar days after entering into an agreement described in subsection (a), and not less frequently than once every 180 calendar days thereafter, the President shall submit to the appropriate congressional committees and leadership a report on Iran’s nuclear program and the compliance of Iran with the agreement during the period covered by the report, including the following elements:
 (A)Any action or failure to act by Iran that breached the agreement or is in noncompliance with the terms of the agreement.
 (B)Any delay by Iran of more than one week in providing inspectors access to facilities, people, and documents in Iran as required by the agreement.
 (C)Any progress made by Iran to resolve concerns by the International Atomic Energy Agency about possible military dimensions of Iran’s nuclear program.
 (D)Any procurement by Iran of materials in violation of the agreement or which could otherwise significantly advance Iran’s ability to obtain a nuclear weapon.
 (E)Any centrifuge research and development conducted by Iran that— (i)is not in compliance with the agreement; or
 (ii)may substantially enhance the breakout time of acquisition of a nuclear weapon by Iran, if deployed.
 (F)Any diversion by Iran of uranium, carbon-fiber, or other materials for use in Iran’s nuclear program in violation of the agreement.
 (G)Any covert nuclear activities undertaken by Iran, including any covert nuclear weapons-related or covert fissile material activities or research and development.
 (H)An assessment of whether any Iranian financial institutions are engaged in money laundering or terrorist finance activities, including names of specific financial institutions if applicable.
 (I)Iran's advances in its ballistic missile program, including developments related to its long-range and inter-continental ballistic missile programs.
 (J)An assessment of— (i)whether Iran directly supported, financed, planned, or carried out an act of terrorism against the United States or a United States person anywhere in the world;
 (ii)whether, and the extent to which, Iran supported acts of terrorism, including acts of terrorism against the United States or a United States person anywhere in the world;
 (iii)all actions, including in international fora, being taken by the United States to stop, counter, and condemn acts by Iran to directly or indirectly carry out acts of terrorism against the United States and United States persons;
 (iv)the impact on the national security of the United States and the safety of United States citizens as a result of any Iranian actions reported under this paragraph; and
 (v)all of the sanctions relief provided to Iran, pursuant to the agreement, and a description of the relationship between each sanction waived, suspended, or deferred and Iran’s nuclear weapon’s program.
 (K)An assessment of whether violations of internationally recognized human rights in Iran have changed, increased, or decreased, as compared to the prior 180-day period.
							(5)Additional reports and information
 (A)Agency reportsFollowing submission of an agreement pursuant to subsection (a) to the appropriate congressional committees and leadership, the Department of State, the Department of Energy, and the Department of Defense shall, upon the request of any of those committees or leadership, promptly furnish to those committees or leadership their views as to whether the safeguards and other controls contained in the agreement with respect to Iran’s nuclear program provide an adequate framework to ensure that Iran’s activities permitted thereunder will not be inimical to or constitute an unreasonable risk to the common defense and security.
 (B)Provision of information on nuclear initiatives with iranThe President shall keep the appropriate congressional committees and leadership fully and currently informed of any initiative or negotiations with Iran relating to Iran’s nuclear program, including any new or amended agreement.
 (6)Compliance certificationAfter the review period provided in subsection (b), the President shall, not less than every 90 calendar days—
 (A)determine whether the President is able to certify that— (i)Iran is transparently, verifiably, and fully implementing the agreement, including all related technical or additional agreements;
 (ii)Iran has not committed a material breach with respect to the agreement or, if Iran has committed a material breach, Iran has cured the material breach;
 (iii)Iran has not taken any action, including covert action, that could significantly advance its nuclear weapons program; and
 (iv)suspension of sanctions related to Iran pursuant to the agreement is— (I)appropriate and proportionate to the specific and verifiable measures taken by Iran with respect to terminating its illicit nuclear program; and
 (II)vital to the national security interests of the United States; and (B)if the President determines he is able to make the certification described in subparagraph (A), make such certification to the appropriate congressional committees and leadership.
 (7)Sense of CongressIt is the sense of Congress that— (A)United States sanctions on Iran for terrorism, human rights abuses, and ballistic missiles will remain in place under an agreement, as defined in subsection (h)(1);
 (B)issues not addressed by an agreement on the nuclear program of Iran, including fair and appropriate compensation for Americans who were terrorized and subjected to torture while held in captivity for 444 days after the seizure of the United States Embassy in Tehran, Iran, in 1979 and their families, the freedom of Americans held in Iran, the human rights abuses of the Government of Iran against its own people, and the continued support of terrorism worldwide by the Government of Iran, are matters critical to ensure justice and the national security of the United States, and should be expeditiously addressed;
 (C)the President should determine the agreement in no way compromises the commitment of the United States to Israel’s security, nor its support for Israel’s right to exist; and
 (D)in order to responsibly implement any long-term agreement reached between the P5+1 countries and Iran, it is critically important that Congress have the opportunity to review any agreement and, as necessary, take action to modify the statutory sanctions regime imposed by Congress.
							(e)Expedited consideration of legislation
 (1)In generalIn the event the President does not submit a certification pursuant to subsection (d)(6) or has determined pursuant to subsection (d)(3) that Iran has materially breached an agreement subject to subsection (a) and the material breach has not been cured, Congress may initiate within 60 calendar days expedited consideration of qualifying legislation pursuant to this subsection.
 (2)Qualifying legislation definedFor purposes of this subsection, the term qualifying legislation means only a bill of either House of Congress— (A)the title of which is as follows: A bill reinstating statutory sanctions imposed with respect to Iran.; and
 (B)the matter after the enacting clause of which is: Any statutory sanctions imposed with respect to Iran pursuant to ______ that were waived, suspended, reduced, or otherwise relieved pursuant to an agreement submitted pursuant to section 135(a) of the Atomic Energy Act of 1954 are hereby reinstated and any action by the United States Government to facilitate the release of funds or assets to Iran pursuant to such agreement, or provide any further waiver, suspension, reduction, or other relief pursuant to such agreement is hereby prohibited., with the blank space being filled in with the law or laws under which sanctions are to be reinstated.
 (3)IntroductionDuring the 60-calendar day period provided for in paragraph (1), qualifying legislation may be introduced—
 (A)in the House of Representatives, by the majority leader or the minority leader; and (B)in the Senate, by the majority leader (or the majority leader's designee) or the minority leader (or the minority leader's designee).
							(4)Floor consideration in House of Representatives
 (A)Reporting and dischargeIf a committee of the House to which qualifying legislation has been referred has not reported such qualifying legislation within 10 legislative days after the date of referral, that committee shall be discharged from further consideration thereof.
 (B)Proceeding to considerationBeginning on the third legislative day after each committee to which qualifying legislation has been referred reports it to the House or has been discharged from further consideration thereof, it shall be in order to move to proceed to consider the qualifying legislation in the House. All points of order against the motion are waived. Such a motion shall not be in order after the House has disposed of a motion to proceed on the qualifying legislation with regard to the same agreement. The previous question shall be considered as ordered on the motion to its adoption without intervening motion. The motion shall not be debatable. A motion to reconsider the vote by which the motion is disposed of shall not be in order.
 (C)ConsiderationThe qualifying legislation shall be considered as read. All points of order against the qualifying legislation and against its consideration are waived. The previous question shall be considered as ordered on the qualifying legislation to final passage without intervening motion except two hours of debate equally divided and controlled by the sponsor of the qualifying legislation (or a designee) and an opponent. A motion to reconsider the vote on passage of the qualifying legislation shall not be in order.
							(5)Consideration in the Senate
 (A)Committee referralQualifying legislation introduced in the Senate shall be referred to the Committee on Foreign Relations.
 (B)Reporting and dischargeIf the Committee on Foreign Relations has not reported such qualifying legislation within 10 session days after the date of referral of such legislation, that committee shall be discharged from further consideration of such legislation and the qualifying legislation shall be placed on the appropriate calendar.
 (C)Proceeding to considerationNotwithstanding Rule XXII of the Standing Rules of the Senate, it is in order at any time after the committee authorized to consider qualifying legislation reports it to the Senate or has been discharged from its consideration (even though a previous motion to the same effect has been disagreed to) to move to proceed to the consideration of qualifying legislation, and all points of order against qualifying legislation (and against consideration of the qualifying legislation) are waived. The motion to proceed is not debatable. The motion is not subject to a motion to postpone. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order. If a motion to proceed to the consideration of the qualifying legislation is agreed to, the qualifying legislation shall remain the unfinished business until disposed of.
 (D)DebateDebate on qualifying legislation, and on all debatable motions and appeals in connection therewith, shall be limited to not more than 10 hours, which shall be divided equally between the majority and minority leaders or their designees. A motion to further limit debate is in order and not debatable. An amendment to, or a motion to postpone, or a motion to proceed to the consideration of other business, or a motion to recommit the qualifying legislation is not in order.
 (E)Vote on passageThe vote on passage shall occur immediately following the conclusion of the debate on the qualifying legislation and a single quorum call at the conclusion of the debate, if requested in accordance with the rules of the Senate.
 (F)Rulings of the chair on procedureAppeals from the decisions of the Chair relating to the application of the rules of the Senate, as the case may be, to the procedure relating to qualifying legislation shall be decided without debate.
 (G)Consideration of veto messagesDebate in the Senate of any veto message with respect to qualifying legislation, including all debatable motions and appeals in connection with such qualifying legislation, shall be limited to 10 hours, to be equally divided between, and controlled by, the majority leader and the minority leader or their designees.
							(6)Rules relating to Senate and House of Representatives
 (A)Coordination with action by other HouseIf, before the passage by one House of qualifying legislation of that House, that House receives qualifying legislation from the other House, then the following procedures shall apply:
 (i)The qualifying legislation of the other House shall not be referred to a committee. (ii)With respect to qualifying legislation of the House receiving the legislation—
 (I)the procedure in that House shall be the same as if no qualifying legislation had been received from the other House; but
 (II)the vote on passage shall be on the qualifying legislation of the other House. (B)Treatment of a bill of other HouseIf one House fails to introduce qualifying legislation under this section, the qualifying legislation of the other House shall be entitled to expedited floor procedures under this section.
 (C)Treatment of companion measuresIf, following passage of the qualifying legislation in the Senate, the Senate then receives a companion measure from the House of Representatives, the companion measure shall not be debatable.
 (D)Application to revenue measuresThe provisions of this paragraph shall not apply in the House of Representatives to qualifying legislation which is a revenue measure.
 (f)Rules of House of Representatives and SenateSubsection (e) is enacted by Congress— (1)as an exercise of the rulemaking power of the Senate and the House of Representatives, respectively, and as such are deemed a part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House in the case of legislation described in those sections, and supersede other rules only to the extent that they are inconsistent with such rules; and
 (2)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House.
 (g)Rules of constructionNothing in the section shall be construed as— (1)modifying, or having any other impact on, the President’s authority to negotiate, enter into, or implement appropriate executive agreements, other than the restrictions on implementation of the agreements specifically covered by this section;
 (2)allowing any new waiver, suspension, reduction, or other relief from statutory sanctions with respect to Iran under any provision of law, or allowing the President to refrain from applying any such sanctions pursuant to an agreement described in subsection (a) during the period for review provided in subsection (b);
 (3)revoking or terminating any statutory sanctions imposed on Iran; or (4)authorizing the use of military force against Iran.
 (h)DefinitionsIn this section: (1)AgreementThe term agreement means an agreement related to the nuclear program of Iran that includes the United States, commits the United States to take action, or pursuant to which the United States commits or otherwise agrees to take action, regardless of the form it takes, whether a political commitment or otherwise, and regardless of whether it is legally binding or not, including any joint comprehensive plan of action entered into or made between Iran and any other parties, and any additional materials related thereto, including annexes, appendices, codicils, side agreements, implementing materials, documents, and guidance, technical or other understandings, and any related agreements, whether entered into or implemented prior to the agreement or to be entered into or implemented in the future.
 (2)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on Finance, the Committee on Banking, Housing, and Urban Affairs, the Select Committee on Intelligence, and the Committee on Foreign Relations of the Senate and the Committee on Ways and Means, the Committee on Financial Services, the Permanent Select Committee on Intelligence, and the Committee on Foreign Affairs of the House of Representatives.
 (3)Appropriate congressional committees and leadershipThe term appropriate congressional committees and leadership means the Committee on Finance, the Committee on Banking, Housing, and Urban Affairs, the Select Committee on Intelligence, and the Committee on Foreign Relations, and the Majority and Minority Leaders of the Senate and the Committee on Ways and Means, the Committee on Financial Services, the Permanent Select Committee on Intelligence, and the Committee on Foreign Affairs, and the Speaker, Majority Leader, and Minority Leader of the House of Representatives.
 (4)Iranian financial institutionThe term Iranian financial institution has the meaning given the term in section 104A(d) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8513b(d)).
 (5)Joint plan of actionThe term Joint Plan of Action means the Joint Plan of Action, signed at Geneva November 24, 2013, by Iran and by France, Germany, the Russian Federation, the People’s Republic of China, the United Kingdom, and the United States, and all implementing materials and agreements related to the Joint Plan of Action, including the technical understandings reached on January 12, 2014, the extension thereto agreed to on July 18, 2014, the extension agreed to on November 24, 2014, and any materially identical extension that is agreed to on or after the date of the enactment of the Iran Nuclear Agreement Review Act of 2015.
 (6)EU-Iran joint statementThe term EU-Iran Joint Statement means only the Joint Statement by EU High Representative Federica Mogherini and Iranian Foreign Minister Javad Zarif made on April 2, 2015, at Lausanne, Switzerland.
 (7)Material breachThe term material breach means, with respect to an agreement described in subsection (a), any breach of the agreement, or in the case of non-binding commitments, any failure to perform those commitments, that substantially—
 (A)benefits Iran’s nuclear program; (B)decreases the amount of time required by Iran to achieve a nuclear weapon; or
 (C)deviates from or undermines the purposes of such agreement. (8)Noncompliance definedThe term noncompliance means any departure from the terms of an agreement described in subsection (a) that is not a material breach.
 (9)P5+1 countriesThe term P5+1 countries means the United States, France, the Russian Federation, the People’s Republic of China, the United Kingdom, and Germany.
 (10)United States personThe term United States person has the meaning given that term in section 101 of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8511)..April 14, 2015Reported with an amendment